Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Newman, U.S. 2018/0143298. 
	On claim 1, Newman cites: 
An automotive sensor integration module (Abstract, sensors of a vehicle) comprising: 
a plurality of sensors differing from each other in at least one of a sensing period or an output data format (figure 1 and [0050-51] RADAR and cameras 116x); and 
a signal processor (figure 3, sensor processors 340) configured to:
simultaneously output, as sensing data, pieces of detection data respectively output from the plurality of sensors on the basis of the sensing period of any one of the plurality of sensors ([0117] For example, the graphical representation 1001 of FIG. 10 shows an example of an output over time 1008 for a blocked first sensor. The first sensor in FIG. 10 may be determined to be blocked by comparing an output over time 908B for a similar sensor (e.g., second sensor) over a same time period. The output over time 908B for the second sensor is shown in dashed lines overlapping the 
determine whether each region of an outer cover corresponding to a location of each of the plurality of sensors is contaminated on the basis of the pieces of detection data (see above); and 
output a determination result as contamination data (figure 14, steps 1424-1436). 
On claim 2, Newman cites: 
The automotive sensor integration module of claim 1, wherein the outer cover is coupled to a front surface of the automotive sensor integration module to protect the plurality of sensors from a physical impact. [0109] protective lens. 
On claim 3, Newman cites: 
The automotive sensor integration module of claim 1, wherein the signal processor receives and stores the pieces of detection data, and simultaneously outputs the stored pieces of detection data on the basis of the sensing period of any one of the plurality of sensors. See figure 14 and [0117].
On claim 4, Newman cites:
The automotive sensor integration module of claim 3, wherein the signal processor compares data values of current data and previous data of each of the pieces of detection data to output the contamination data including information indicating 
On claim 5, Newman cites: 
The automotive sensor integration module of claim 4, wherein the signal processor comprises: 
an output synchronization unit configured to receive and store the pieces of detection data, and output the stored pieces of detection data as the sensing data on the basis of any one of the pieces of detection data ([0131] sensor processor 340, figure 3, used in conjunction with sensor data memory 344); and 
a contamination identification unit configured to receive and store the pieces of detection data, and compare data values of the pieces of detection data output from the plurality of sensors with the stored pieces of detection data to generate the contamination data ([0135] using sensor data memory 344 combined with the sensor processor 340, to determine if sensors are obstructed, failing, and/or drifting). 
On claim 6, Newman cites: 
The automotive sensor integration module of claim 5, wherein the contamination identification unit generates the contamination data by determining, according to whether the data values of the pieces of detection data output from the plurality of sensors and the data values of the stored pieces of detection data exceed a preset data value, whether the region of the outer cover corresponding to the location of a sensor 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Newman, U.S. 2018/0143298 in view of Sung et al, U.S. 2019/0016316. 
On claim 7, Newman cites except: 
The automotive sensor integration module of claim 6, wherein the contamination identification unit increases or decreases an output frequency of the contamination data on the basis of external environment data.

In the similar art of vehicle control systems, Sung, [0168], discloses a warning embodiment in which a warning message includes, among other things, repeatedly flickering a light at a rate which corresponds to the received level of danger. The cited “flickering a light at a rate which corresponds to the received level of danger” is considered analogous to the excepted claim limitations. In other words, the light rate flashes at an increased level of danger.
It would have been obvious at the time the claimed invention was filed to modify Newman’s embodiment of prioritizing sensor information using the variable flashing rate of a light, as disclosed in Sung, to indicate the criticality of an obstruction alarm as described in the claimed invention. 
One of ordinary skill in the art would have substituted one known warning feature for another and the results of the substitution would have predicted the claimed invention. 
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Newman, U.S. 2018/0143298 in view of Sung et al, U.S. 2019/0016316 and Hilsinger et al., U.S. 2018/0204435. 
On claim 8, Newman and Sung cites except:

Newman and Sung, as disclosed in the rejection of claim 7, describes a feature in which a warning frequency is increased if the criticality of a contamination is high. Neither Newman nor Sung disclose a feature in which a warning indication increase in frequency commensurate with the determination of an easy adherence of dirt or other foreign matter to a sensor cover. 
In the similar art of smoke detection, Hilsinger, [0011] discloses a trend analysis is applied to determining a contamination of a smoke detector. 
It would have been obvious at the time the claimed invention was filed to modify Newman and Sung’s embodiment to include a contamination trend analysis of a sensor such that upon a system’s determination of the trend of contamination of a sensor, a warning is offered to a user that includes a suggestion that the frequency of contamination of a sensor which would likely include conditions leading to the adherence of materials conducive to the contamination and degraded performance of a sensor.
Hilsinger discloses a known embodiment of showing a user the trend of contamination of a sensor and one of ordinary skill in the art would have included this feature to determine ways to address the issues leading to such a trend (cleaning, repositioning, changing materials, redesigning, and the like). 
Claim Analysis: 35 USC 112(f). (Note: this section is not a statement of rejection).
Claims 1-12 include the limitations “module,” or “unit,” which are considered synonymous with the term “means for” which invokes an analysis under 35 USC 112(f).
Any claim limitations using the term “means for” invoke the three prong test as indicated under MPEP 2181:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Claims 1-12 cites the following limitations:
“automotive sensor integration module."
Claim 5 cites the following limitations:
“output synchronization unit."
	Claims 5-12 cites the following limitations: 
“contamination identification unit.”
	Claim 12 cites the following limitations:
“comparison units.”
Claim 12 cites the following limitations:
“output control unit.” 
The claim limitations, as listed above, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language as listed above without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the above claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

“automotive sensor integration module"-Abstract, “The outer cover is coupled to a front surface of the automotive sensor integration module...” Because this module is disclosed as being coupled to something physical, the described module is structural in nature. 

“output synchronization unit"- [0092] The data transmitting/receiving unit 31 may transmit, to the upper-level control device 200, the sensing data S_data received from the output synchronization unit 32. The data transmitting/receiving unit 31 may transmit, 
	 
“contamination identification unit”- [0093] The data transmitting/receiving unit 31 may transmit, to the contamination identification unit 33, the external environment data EC_data received from the upper-level control device 200. The data transmitting/receiving unit 31 may transmit, to the output synchronization unit 32 and the contamination identification unit 33, the conversion data C_data received from the interface unit 20. “External environmental data” implies signals transmitted the contamination identification unit, and thus, it is considered physical device for facilitating the transfer of environmental data and thus, it is structure. 

 “comparison units”- [0110] The comparison unit 33-1-2 may receive an output from the sensor output storage unit 33-1-1 and the first detection data C_s to compare data values thereof, and may output a comparison result as the first comparison signal C_com. For example, the comparison unit 33-1-2 may output the first comparison signal C_com having a first level when a data value difference between the output (previous first detection data) from the sensor output storage unit 33-1-1 and the first detection data C_s (current first detection data) exceeds a preset data value. “first detection data” implies signals transmitted the comparison unit, in which the detection data is compared 
	
“output control unit”- [0114] Furthermore, the first output control unit 33-5 may further receive camera information C_inf. The camera information C_inf may include the location of the optical camera 11 arranged in the automotive sensor integration module 100. Not only the external environment data EC_data but also the camera information C_inf may increase or decrease the output frequency of the contamination data PP_data (PC_s). “Camera information” are signals being transmitted to the output control unit. Signals are structure and therefore, the output control unit is considered structure.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter and Reasons for Allowance
Claims 9-12 are objected for depending from a rejected claim 1 but are otherwise allowable if amended into the independent claim. 
Claims 10-12 depend from claim 9. Claim 9 discloses, in part:
“and the contamination identification unit increases, according to the external environment data, the output frequency of the contamination data in a case in which it rains, a vehicle is traveling on an unpaved road, the temperature is low, or the humidity is high in comparison with a case in which it does not rain, the vehicle is traveling on a paved road, the temperature is high, or the humidity is low.”
	Claim 8 was rejected over Newman in view of Sung and Hilsinger. It is believed the limitations disclosed in claim 9 will likely require at least an additional reference, making claim 9 rejection unreasonable since one of ordinary skill in the art would not have envisioned the claimed embodiment via four or more different references. Furthermore, a search for contamination data based on the above listed and claimed parameters were not found in a search within the classification of this invention. Claims 10-12, which depend on claim 9, are also allowable for the reasons articulated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683